Civil action instituted by plaintiff to remove cloud from title to real property caused by the existence of a duly docketed judgment, and to have said judgment canceled of record. In connection therewith plaintiff seeks injunctive relief against sale under execution.
Defendants obtained the judgment in controversy against plaintiff after pleadings filed and upon a hearing upon the merits. The plaintiff now contends that various orders entered by the clerk extending the time to file complaint were not made in continuous and unbroken sequence from the time of issuance of the summons until the time of the filing of the complaint, but were, in fact, fraudulently made and entered at one and the same time, 7 May, 1928. The original summons was served 16 February, 1922.
The defendants duly demurred to the complaint. The demurrer was sustained and plaintiff excepted and appealed.
After the entry of the various orders extending the time to file complaint, the defendants filed answer thereto and the cause was heard and determined upon its merits, resulting in the judgment cited in the complaint. We concur in the opinion of the court below that the complaint does not state a cause of action. The demurrer was properly sustained.
Affirmed.